DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadovsky et al. (US PGPub No. 2008/0263259 A1), hereinafter referred to as SADOVSKY.

Consider Claim 9, 
SADOVSKY teaches a method comprising: 

identifying, in a data structure associated with the application, a characteristic of the payload (SADOVSKY, e.g., ¶0059, file system monitors writes; ¶0066, hints may be based on file metadata (i.e., a characteristic of the payload).); 
associating, with the write request, an indicator reflecting the characteristic of the payload; and issuing, by a processing device, a write command to a memory sub-system, wherein the write command comprises the payload and the indicator (SADOVSKY, e.g., ¶0063, the application (i.e., OS) packs and sends the data according to a hints protocol).

Consider Claim 10, 
SADOVSKY further teaches wherein the characteristic represents one of: a functional designation of data comprised by the payload or an expected frequency of updates of data comprised by the payload (SADOVSKY, e.g., ¶0051+, frequency information.).

Consider Claim 11, 
SADOVSKY further teaches wherein the indicator reflecting the characteristic of the payload is set by a kernel level process (SADOVSKY, e.g., Fig 7; ¶0063, OS packs the data.).

Consider Claim 12, 


Consider Claim 13, 
SADOVSKY further teaches wherein the data structure associated with the application comprises a data structure associating each payload with one or more characteristics of the payload (SADOVSKY, e.g., Fig 9; ¶0063, pack data according to hints protocol (data structure).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over SADOVSKY.

Consider Claim 1, 
SADOVSKY teaches a system comprising: 
a plurality of memory devices (SADOVSKY, e.g., Fig 4, shows plural memory devices.); and 
a processing device, operatively coupled with the plurality of memory devices (SADOVSKY, e.g., Fig 4(408)), to perform operations comprising: 
receiving a write command comprising at least a payload, and a binary indicator reflecting a characteristic of the payload (SADOVSKY, e.g., Fig 10(1004); ¶0025, it is considered implicit that the disclosed system operates using binary digits and, as such, is considered to provide a binary indicator.); 
identifying, based on the binary indicator, a value of a parameter associated with storing the payload on one or more of the plurality of memory devices (SADOVSKY, e.g., ¶0051, frequency information; ¶0052, latency information; ¶0055, bit density; ¶0068, size information.); 
determining that the value of the parameter satisfies a criterion associated with a particular memory device of the plurality of memory devices; and storing the 
SADOVSKY further discloses the use of logical addresses in the context of conventional technologies (SADOVSKY, e.g., ¶0047) but fails to expressly describe that the received write command includes a logical address.  In addition to the explicit disclosure that LBAs are used in the prior art, SADOVSKY further discloses the use of MLC flash which stores plural logical pages in a single physical location.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the system of SADOVSKY such that write command includes a logical address because it is a common and usual way of addressing systems with flash memory and has the benefit of not requiring host knowledge of the physical memory structure.

Consider Claim 2, 
The system of SADOVSKY, as modified, further discloses wherein determining that the value of the parameter satisfies the criterion further comprises: determining that the value of the parameter exceeds or is equal to a capacity threshold (SADOVSKY, e.g., ¶0058+, use storage size to identify the right locations; ¶0059, if optimized memory is full (i.e., available capacity is below threshold) then data can be overflowed to regular memory space. In other words, the system determines if the available capacity exceeds or is equal to an amount of memory required to store the data (i.e., a threshold amount).).

Claim 3, 
The system of SADOVSKY, as modified, further discloses wherein determining that the value of the parameter satisfies the criterion further comprises: determining that the value of the parameter does not exceed a latency threshold (SADOVSKY, e.g., store frequently modified data in faster (i.e., lower latency) locations.  In other words, the system determines that the latency of a memory space does not exceed the value associated with a slow memory access.).

Consider Claim 4, 
The system of SADOVSKY, as modified, further discloses wherein the plurality of memory devices comprises at least one first memory device having a latency not exceeding a latency threshold and at least one second memory device having a capacity exceeding or equal to a capacity threshold (SADOVSKY, e.g., ¶0055+, MLC; ¶0058+, optimized memory may have storage capacity exceeding the capacity required to store the data or, when the optimized memory is full, the overflow memory has a capacity exceeding or equal to a capacity required to store the data (i.e., a threshold amount).).

Consider Claim 5, 
The system of SADOVSKY, as modified, further discloses wherein the plurality of memory devices are exposed to a host computing system within a single namespace (SADOVSKY, e.g., Fig 7, only a single file system (i.e., namespace) is shown.).

Claim 6, 
The system of SADOVSKY, as modified, further discloses wherein the characteristic represents one of: a functional designation of data comprised by the payload or an expected frequency of updates of data comprised by the payload (SADOVSKY, e.g., ¶0051+, frequency information.).

Consider Claim 7, 
The system of SADOVSKY, as modified, further discloses wherein the characteristic represents a functional designation of data comprised by the payload, and wherein the value of the parameter specifies a number of bits per cell of the particular memory device (SADOVSKY, e.g., ¶0055+, identifying either SLC or MLC memory (e.g., parameter specifies a number of bits per cell).).

Consider Claim 8, 
The system of SADOVSKY, as modified, discloses the system of claim 1 above, but fails to wherein the processing device is to perform operations further comprising: updating a data allocation table to associate the logical address with a physical address reflecting a location of the payload on the particular memory device.  The examiner takes official notice of the fact that logical-to-physical translation tables are notoriously well-known and commonly used, and updated, responsive to writing data to a flash memory system.  It would have been obvious to a person of ordinary skill in the art, prior to the effective filing date of the claimed invention, to include and update a data allocation table to associate the logical address with a physical address reflecting a 

Consider Claim 14, 
SADOVSKY teaches a non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising: 
receiving a write command comprising a payload, and a binary indicator reflecting a characteristic of the payload (SADOVSKY, e.g., Fig 10(1004); ¶0025, it is considered implicit that the disclosed system operates using binary digits and, as such, is considered to provide a binary indicator.); 
identifying, based on the binary indicator, a value of a parameter associated with storing the payload on one or more of a plurality of memory devices (SADOVSKY, e.g., ¶0051, frequency information; ¶0052, latency information; ¶0055, bit density; ¶0068, size information.); 
determining that the value of the parameter satisfies a criterion associated with a particular memory device of the plurality of memory devices; and storing the payload on the particular memory device (SADOVSKY, e.g., ¶0055, a characteristic frequency is used to store a payload on one of SLC or MLC flash memory.).

Consider Claim 15, 
determines if the available capacity exceeds or is equal to an amount of memory required to store the data.).

Consider Claim 16, 
The system of SADOVSKY, as modified, further discloses wherein determining that the value of the parameter satisfies the criterion further comprises determining that the value of the parameter does not exceed a latency threshold (SADOVSKY, e.g., store frequently modified data in faster (i.e., lower latency) locations.  In other words, the system determines that the latency of a memory space does not exceed the value associated with a slow memory access.).

Consider Claim 17, 
The system of SADOVSKY, as modified, further discloses wherein the plurality of memory devices comprises at least one first memory device having a latency not exceeding a latency threshold and at least one second memory device having a capacity exceeding or equal to a capacity threshold (SADOVSKY, e.g., ¶0055+, MLC; ¶0058+, optimized memory may have storage capacity exceeding the capacity required to store the data or, when the optimized memory is full, the overflow memory has a 

Consider Claim 18, 
The system of SADOVSKY, as modified, further discloses wherein the plurality of memory devices are exposed to a host computing system within a single namespace (SADOVSKY, e.g., Fig 7, only a single file system (i.e., namespace) is shown.).

Consider Claim 19, 
The system of SADOVSKY, as modified, further discloses wherein the characteristic represents one of. a functional designation of data comprised by the payload or an expected frequency of updates of data comprised by the payload (SADOVSKY, e.g., ¶0051+, frequency information.).

Consider Claim 20, 
The system of SADOVSKY, as modified, further discloses wherein the characteristic represents a functional designation of data comprised by the payload, and wherein the value of the parameter specifies a number of bits per cell of the particular memory device (SADOVSKY, e.g., ¶0055+, identifying either SLC or MLC memory (e.g., parameter specifies a number of bits per cell).). 



Response to Arguments
Applicant's arguments filed 09DEC2021 have been fully considered but they are not persuasive. 
[A] Re: Device mapping logic operating at a kernel level
	The applicant argues that the cited art fails to teach intercepting, from an application, “by device mapping logic operating at a kernel level ...”  It is initially noted that all operating states of a computer may be broadly interpreted to be of “a kernel level”   since the specific kernel level is not specified.  As noted in the updated reasons for rejection above, the OS receipt and processing of hint data is considered to reasonably be operating in one of a plurality of kernel levels.  For at least these reasons the applicant’s arguments are not persuasive.
[B] Re: Binary indicator
	The applicant argues that the cited art fails to teach a binary indicator.  As described in the updated reasons for rejection, provided above, the system of the prior art functions on binary operations using binary data and is considered to use binary indicators.  For at least these reasons, the applicant’s arguments are not persuasive.

Conclusion









The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
[A] YUN (US PGPub No. 2014/0325168 A1) – discloses systems and methods for using attribute information to manage data storage (see, e.g., Fig 7; ¶0034+).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gary W Cygiel whose telephone number is (571)270-1170. The examiner can normally be reached Monday - Thursday 11am-3pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan P Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Gary W. Cygiel/Primary Examiner, Art Unit 2137